Citation Nr: 0406483	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of $1,864.33, was properly created.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from June 1993 to 
March 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that the veteran's educational 
assistance had been changed, resulting in an overpayment of 
$1864.33.  

In the veteran's February 2003 notice of disagreement, he 
specifically requested a waiver of the debt in question due 
to not being at fault for the overpayment.  In its Statement 
of the Case (SOC), the RO wrote that the request for a waiver 
of debt would be sent to the Committee on Waivers 
(Committee).  If the issue of waiver of the debt in question 
has not already been adjudicated, the Board hereby refers it 
to the RO/Committee for proper adjudication.  The REMAND 
discussed below is limited in its scope to the question of 
whether the overpayment of $1864.33 was properly created.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required by him.


REMAND

The Court has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

In reviewing the facts of this case, the veteran was clearly 
enrolled during the Fall of 2002 at Diablo Valley College 
pursuing a bachelor's degree.  The certifying official at the 
college had originally certified 6 credit hours towards the 
veteran's degree for courses taken during the Fall of 2002.  
However, an adjustment was made in January 2003 by the 
certifying official, wherein it was determined that 3 of the 
6 credit hours were not in the veteran's approved program, 
meaning that the veteran should not have been paid for those 
credits.  An April 2003 audit worksheet shows that the 
veteran was paid a total of $1,903.33, for the 6 credit hours 
taken during the Fall of 2002.  The audit worksheet shows 
that the veteran was only due a total of $39.01 for the 3 
credit hours that had been properly certified.  When the 
amount due ($39.01) was subtracted from the amount paid 
($1,903.33), an overpayment of $1,864.32 was arrived at.  
However, the record does not include an explanation of the 
laws and regulations that were applied to calculate the the 
payment of $39.01.  The Statement of the Case does not lend 
assistance in answering this question.  

Therefore, before the Board can issue a decision on the 
matter at hand, the RO must explain to the veteran how it 
arrived at the figures listed in the April 2003 audit 
worksheet (particularly the figure of $39.01), and must 
provide the veteran notice of the relevant laws and 
regulations regarding what the figures represent.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  In order to give the veteran 
every consideration with respect to the present appeal, and 
to ensure due process, further development of the case is 
necessary.  The  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must write to the veteran and 
explain how it arrived at the figures 
described in the audit worksheet, and 
must provide the veteran the relevant 
laws and regulations regarding what the 
figures represent. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the claim should be 
readjudicated.  In the event that the 
issue of whether the overpayment of 
$1,864.33 was properly created is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding which includes all additional 
applicable laws and regulations, and the 
reason for the decision.  The appellant 
must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


